Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application
In view of the Appeal Brief filed on August 6, 2021, PROSECUTION IS HEREBY REOPENED.  Reasons for Allowance are set forth below.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883                                                                                                                                                                                                        
Reasons for Allowance
Claims 1-6 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Farroni et al. (US. Pub. 2005/0008311).
Applicant’s arguments in the Appeal Brief filed on 08/06/2021 with respect to claims 1-6, have been fully considered and are persuasive.
Claims 1, 5 and 6 allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “a polarization-maintaining optical system comprising an optical signal input configuration for supporting the propagation of an incoming lower-order mode (LOM) multi-wavelength polarization-controlled optical signal; an input mode converter disposed at an output termination of the optical signal input configuration for converting at least a first wavelength portion of the LOM multi- wavelength optical signal into a selected, higher-order LPnm mode signal; and a polarization-maintaining higher-order mode (PM-H OM) optical fiber coupled to the input mode converter, .., the PM-HOM optical fiber including an inner core sized to support propagation of at least the different mode of the second wavelength portion of the multi-wavelength optical signal; an outer core disposed to surround the inner core, the outer core having a pair of stress rods disposed substantially within the cladding layer on either side of the outer core and arranged along a common axis, defining a slow polarization axis, …, where each stress rod exhibits a like diameter D and a like separation R1 between a center of the inner core and an inner edge of a stress rod, the values of D and R1 selected to provide a predetermined stress- induced birefringence for the one or more defined higher-order LPnm modes”.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 2-4 are allowed in virtue of dependency of claim 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hung  Lam/
Patent Examiner, Art Unit 2883



/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883